Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 14, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Quantum Assets, Inc. Cornelius, North Carolina To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Quantum Assets, Inc. of our report dated April 7, 2010, relating to the financial statements of Quantum Assets, Inc., a Nevada Corporation, as of and for the periods ending December 31, 2009 and 2008 and for the period from December 17, 2008 (inception) though December 31, 2009. Sincerely, Company Name /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
